Citation Nr: 0724447	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heel spur, right 
foot (claimed as spur, right ankle).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for depression.

4.  Entitlement to service connection for residuals of blunt 
trauma to the abdomen.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant served on active duty from April to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  The evidence preponderates against finding that 
depression is related to service.

2.  The evidence preponderates against finding that chronic 
residuals of blunt abdominal trauma are related to service.

3.  The appellant is not currently diagnosed with sinusitis.


CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated in-service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  Chronic residuals of blunt abdominal trauma were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Sinusitis was not incurred or aggravated in-service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his depression, residuals of 
blunt abdominal trauma, and sinusitis are related to service.  
The Board disagrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant's service medical records include a May 1971 
report of acute upper respiratory infection and a history of 
a wool allergy, but they do not show evidence of sinusitis.  
They do not include any medical evidence pertinent to 
depression.  His Medical Board examination in May 1971 
includes no reference to the aforementioned conditions but 
does diagnose hematemesis of undetermined etiology.

The Board has reviewed all of the evidence of record, to 
include VA medical records, however, this review reveals no 
competent evidence linking either depression, residuals of 
blunt abdominal trauma, or sinusitis to service.  There is no 
evidence the appellant is currently diagnosed with sinusitis, 
or any residuals of blunt abdominal trauma.  While there is 
current evidence of depression, without competent evidence 
linking depression to service, the benefit sought on appeal 
cannot be granted.  

The claims are denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June and August 
2003 correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for chronic residuals of 
blunt abdominal trauma is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

As to the claim of entitlement to service connection for a 
right heel spur (claimed as a right ankle spur), a remand is 
necessary to determine whether the appellant's condition pre-
existed his entrance to military service.  In this regard, a 
May 1971 radiographic study of the right ankle found a small 
spur at the inferior aspect of the os calcis.  Yet, the Board 
questions whether a spur could develop within three weeks of 
service entrance in the absence of in-service trauma.  Hence, 
a medical opinion is needed as to whether the appellant's 
heel spur clearly and unmistakably pre-existed his induction 
to military service.  

As to the claim of entitlement to service connection for 
PTSD, a remand is needed to attempt to independently verify 
the appellant's assertion that he was the victim of an in-
service sexual assault.  The details of this assault are 
described to some degree in a January 2004 VA outpatient 
clinic note.  Of course, on remand the veteran may and should 
provide additional evidence which would enable VA to verify 
his claim.  If the alleged stressor is independently 
verified, the appellant is to be provided a VA examination to 
determine the nature and etiology of any current PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
a VA medical facility for the appellant 
to be afforded a VA examination to 
determine the nature and etiology of any 
current right foot heel spur.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
appellant is to be afforded X-ray 
examinations of the right foot.  
Thereafter the examiner must opine 
whether it is clear and unmistakable that 
the appellant's heel spur, which was 
demonstrated less than three weeks after 
entrance, pre-existed active duty in the 
absence of any inservice trauma.  If the 
spur did exist prior to service the 
examiner must address whether the spur 
was aggravated in-service.  A complete 
rationale must be provided for any 
opinion offered.  

2.  The appellant should be asked to 
provide any additional information 
possible regarding the in-service sexual 
assault which he believes is responsible 
for his PTSD.  In this regard, the 
appellant should provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of events, if 
not already of record.  The location of 
any report filed should be revealed.  The 
RO should then request any supporting 
evidence from alternative sources 
identified by the appellant and any 
additional alternative sources deemed 
appropriate.

3.  The RO/AMC should then review the 
file and prepare a summary of the 
appellant's claimed stressor.  The 
summary and all associated documents, to 
include the appellant's discharge 
documents, all service personnel records, 
and his stressor statements, should be 
sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be requested to provide any 
information that might corroborate the 
appellant's alleged in-service stressor 
and unit histories for those dates that 
he claims alleged stressor incidents 
occurred.

4.  If, and only if, an alleged stressor 
has been independently verified, the RO 
should schedule the appellant for an 
examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders, to determine the nature 
and etiology of any psychiatric disorder 
present.  The appellant's claims files 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
reported in detail.  If PTSD is 
diagnosed, the examiner must identify the 
independently verified stressor that was 
relied upon to support a diagnosis of 
PTSD.  If PTSD is diagnosed the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not, 
is there a 50/50 chance, that the 
disorder is related to service.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the DSM-IV.  A 
complete rationale should be provided for 
any opinion offered.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the appellant with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, then 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159.

7.  Thereafter, the RO must readjudicate 
the issues.  The RO is advised that it is 
to make any determination based on the 
laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  If the 
appellant fails to show for any scheduled 
VA examination evidence of that failure 
must be added to the claims file, and the 
SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


